DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant's amendment filed on 11/22/21. Claims 2-5, 10-13 and 21-24 are cancelled. Claims 25-27 are new. Claims 1, 6-9, 14-16 and 25-27 are currently pending and an action on the merits is as follows.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 6-9, 14-16 and 25-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites generating a heart failures status and classifying a heart failure status into at least one set of predetermined phenotype clusters.
 	The limitation of generating a heart failure status, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a signal analysis circuit configured to,” and “a control circuit configured to” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a signal analysis circuit configured to” language, “generating” in the context of this claim encompasses the user manually determining a heart failure indication. Similarly, the limitation of classifying a heart rate failure status, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “a control circuit configured to” language, “classifying” in the context of this claim encompasses the user thinking about which cluster or grouping the heart failure goes with. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
 	This judicial exception is not integrated into a practical application. In particular, the claim only recites two additional elements – using a signal analysis circuit or a control circuit to perform the abstract steps. The signal analysis circuit and the control circuit are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements used to perform both the generating and classifying steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. Similarly the dependent claims do not recite significantly more as they further elaborate on the abstract steps of the generating and classifying.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-9, 14-16 and 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claims 1 and 9, there is no antecedent basis for “the fifth physiologic measure”.
Regarding claims 1, 9 and 25, it is unclear what the relative changes are relative to exactly. This could either refer to the change of the physiological variable to itself over a period or time or the change in the physiological variable to the other physiological variables. It is unclear which is actually claimed. 
Regarding claims 8 and 16, it is unclear if the heart sound signal , respiratory signal and heart rate signal are the same or different signals than those recited in claims 1 and 9 respectively. 
Regarding claims 26 and 27, it is unclear what is considered the “high-end” of the range as this is a relative term.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-9, 14-16 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. “Phenomapping for Novel Classification of Heart Failure With Preserved Ejection Fraction” in view of An et al. US 2012/0157856 and Zhang et al. US 2006/0282000.
Regarding claims 1, 9 and 25, Shah discloses a system comprising: a signal analysis circuit configured to receive physiologic information from a patient ([Table 1] ECG data), the physiologic information comprising first and second physiologic information and to generate a heart failure status of the patient using the received physiologic information ([FIG1]); and a control circuit configured to classify the generated heart failure status into at least one of a set of predetermined phenotype clusters using the received data ([FIG2][Table 5]) and to detect or predict a heart rate failure event using the generated heart failure status and the at least one classified predetermined phenotype cluster ([pg. 271] the phenotype clusters are used to predict heart failure and clinical outcomes).
 Shah discloses machine learning but does not specifically disclose processing circuitry. An teaches using processing and control circuitry ([¶113]). Shah does not disclose the first physiologic information comprising third hear sound information, the third physiological measure comprising rapid shallow breathing index, the fourth physiological measure comprises respiratory rate information and the fifth physiological information comprises heart rate information. An teaches a similar cardiac monitoring device that monitors heart sound information ([¶36, 48] the composite values are considered indices) and respiratory information ([¶39,40]) including the RSBI ([¶48]) and using the heart sound and respiratory information to determine heart failure ([¶48-50,66]) and to alert or not alert the patient or caregiver ([¶110]). Specifically, Shah teaches a device that uses cardiac information to classify the heart failures into phenotype clusters and An teaches two additional cardiac parameters, heart sound information and respiratory information, used in the determination of heart failure that can be incorporated into the classification of heart failure performed by Shah. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to combine the Shah with the teachings of An  in order to monitor the mechanical activity of the heart ([¶36]) and the patients physiological response to activity ([¶43]).
The combination of Shah and An does not specifically disclose that the second physiological information is the S3 information normalized by first heart sound information. Zhang teaches a similar heart failure detection device that uses the S3 information normalized by the S1 information ([¶32]). Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to modify the combination of Shah and An with the teachings of Zhang in order to determine certain types of ischemic events ([¶32]).
The combination of Shah, An and Zhang does not specifically disclose classifying in the first, second and third clusters as recited. However, it would have been obvious to one of ordinary skill in the art at the time of invention to classify the events in the clusters as recited as Shah discloses sorting into phenotype clusters based on received signals and it would have been obvious to one of ordinary skill in the art to try and determine the rules for the clusters as recited as there are only a finite number of physiological information evaluated and a finite number of combinations of how they interact, each having a reasonable expectation of success. Determining the optimal combinations of parameters for each cluster would merely involve routine optimization of known results-effective variables.
Regarding claims 6 and 14, in the combination of Shah, An and Zhang, Zhang teaches that to adjust the medication for the patient, the control circuit is configured to determine a reduced medication for the patient if the generated heart failure status is classified into one of the second or third clusters ([¶29] the ideal classification would include treatment options).  
Regarding claims 7 and 15, in the combination of Shah, An and Zhang, Shah discloses generating alerts or reports to the caregiver or patient but not specifically withholding an alert if the status is classified in the first cluster. However, it would have been obvious to one or ordinary skill in the art at the time of filing to try and set up an alert or withhold the alert based on the sorted phenotype as Shah already discloses reporting to the user or caregiver so there is only a finite number of options, to alert or not, based on what cluster the status is sorted into.
Regarding claims 8 and 16, An teaches the device comprising: a sensing circuit including a heart sound sensor configured to sense a heart sound signal ([¶36]), of the patient and a respiration sensor configured to sense a respiratory signal, of the patient ([¶39,40]), wherein the sensing circuit is configured to provide the heart sound information and the respiratory information to the signal analysis circuit ([¶48-50]).  


Response to Arguments
Applicant's arguments filed 11/22/21 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments against the 101 rejection, see pgs. 7-9, Examiner respectfully disagrees. As stated previously, the abstract idea falls under a mental concept as the determination is performed by a generic circuit on data collected from a generic sensor. Thus, the claim could essentially comprise a person viewing the collected data and making a determination. The new limitation of adjusting the medication or providing an alert do not provide significantly more. These are post solutional steps that do not take the idea out of its abstract nature. Providing an alert or adjusting the medication could be as simple as displaying some notification which does not add significantly more. 
Applicant’s arguments with respect to claim(s) 1, 6-9, 14-16 and 25-27 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

The closest prior art of record does not disclose the specific relationships of the relative changes and the how that is used to sort the heart failure status into the clusters as claimed in claims 26 and 27.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL A CATINA/Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792